—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered October 18, 1996, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence of defendant’s intent to cause serious physical injury.
The challenged portions of the People’s summation did not show a pattern of inflammatory remarks or egregious conduct, and do not warrant reversal (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
*223We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining claims. Concur — Ellerin, P. J., Wallach, Lerner, Rubin and Buckley, JJ.